DETAILED ACTION
This action is responsive to the communications filed on 12/28/2021.
Currently, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hollis (US 2015/0229325: hereinafter Hollis ‘325).

With regards to claim 20, Hollis ‘325 teaches a memory system (figs. 1-17 and 20-22: various sections of Hollis ‘325 disclose a memory system, e.g. [0043+0066] discloses communication between a memory controller and a memory device is applicable to the embodiments of Hollis ‘325), comprising:
	a data processing device (figs. 1-17 and 21-22: the transmitting data processing device (e.g. memory controller of [0066]) on the left side of the figures which include the encoder (e.g. encoder 202 within device 102) which will be addressed later; is mapped to the claimed data processing device) configured to data bus inversion (DBI) encode a plurality of pieces of multi-bit data according to a multi-bit DBI signal (figs. 1-17 and 21-22.  See figures 2+3+16, where the examiner notes that the data bus partitioning (and/or encoding types) are first selected (see at least step 302) which is based on the input data bits [Wingdings font/0xE0]see figure 16: partitioning selector 1616 and output control signal 1618 that feeds to the selective encoder(s) 202/1608.  Where the encoder (e.g. 202) may selectively perform DBI encoding on the partitioned data bits (DBI encoding is replete throughout the reference, e.g. see fig. 9 and [0082]) according to the received DBI control signal (nested bits of the DBI control signal, shown graphically by fig. 2 as well as fig. 9).  The DBI control signal is also input to the DBI encoding indicator generator (e.g. 224) which mapped to the multi-level signal according to the bit values of the DBI control signal (shown graphically by see figs. 2+9)), transmit a plurality of data symbols corresponding to a plurality of pieces of encoded multi-bit data through a plurality of data channels (figs. 1-17 and 21-22.  Where figs. 2+9 graphically addresses this limitation, also see [0081-0085].  Note that the transmission of the selectively encoded data bits on the parallel data lanes/channels (e.g. see figure 2: data channels within 216 and 218) are mapped to the transmitted of a plurality of binary data symbols (which are each represented by ‘two voltage levels’ that are ‘subject to inter-symbol interference’, see [0046]).  The other limitations were previously addressed or are readily apparent), and transmit a DBI symbol corresponding to the multi-bit DBI signal through a DBI channel (figs. 1-17 and 21-22: the DBI channel is mapped to DBI lane/channel (e.g. 226), where the DBI encoding indicator generator (e.g. 224) generates and transmits a 4 level DBI symbol with represents two bit values (shown graphically by figs 2 and 9).  The other limitations were previously addressed or are readily apparent); and
	a memory device (figs. 1-17 and 21-22: the receiving device (e.g. memory module/device of [0043+0066]) on the right side of the figures (which include the decoder (e.g. decoder 204 within device 104) which will be addressed later) is mapped to the claimed receiving ‘memory device’) configured to receive the plurality of data symbols through the plurality of data channels (figs. 1-17 and 21-22: the plurality of transmitted data symbols (on data lanes/channels) were previously addressed.  The reception of the transmitted data symbols is addressed graphically by the decoder (e.g. 204 within the receiving/memory device 104), e.g. see figure 2 and the method/functions of figure 4), receive the DBI symbol through the DBI channel (figs. 1-17 and 21-22: this function is performed by at least the unit 228 of figure 2 (within decoder 204 nested within receiver device 104).  Where unit at least unit 228 decodes to the received DBI symbol to reproduce the ‘DBI signal’.  The rest of the limitations were previously addressed or are readily apparent), and DBI decode the plurality of pieces of the multi-bit data from the plurality of data symbols according to the multi-bit DBI signal (figs. 1-17 and 21-22: the DBI decoding is implemented by at least decoder 204 (and/or nested partition decoding units 234 and 236) according to the values of the bit values of the ‘demodulated’ DBI symbol in order recover the ‘raw’ data bits.  The rest of the limitations were previously addressed or are readily apparent).

Allowable Subject Matter
Claims 1-19 are allowable over 35 U.S.C. 102 and 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Additionally, Sudhakaran et al. (US 2019/0229749) is noted by the Examiner, however this reference replaces the DBI channel with data channel.  See figure 5: steps/functions 508+510, which transmits PAM4 modulated data on the DBI channel by combining the MSBs of the two data bursts/partitions (instead of a DBI bit/flag/symbol).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        9/6/2022